272 S.E.2d 610 (1980)
STATE of North Carolina
v.
Anthony Jerome PEARCY.
No. 8028SC697.
Court of Appeals of North Carolina.
December 16, 1980.
*611 Atty. Gen. Rufus L. Edmisten by Associate Atty. Evelyn M. Coman, Raleigh, for the State.
Whalen, Hay & Cash by Gary S. Cash, Asheville, for defendant appellant.
WEBB, Judge.
The question posed by this appeal is whether a defendant who is tried for acting in concert with others to commit felonious larceny, after a felonious breaking or entering, may be convicted of felonious larceny if the jury does not reach a verdict as to the felonious breaking or entering. The appellant contends we are bound by State v. Keeter, 35 N.C.App. 574, 241 S.E.2d 708 (1978). In Keeter, it was held that if the jury is unable to reach a verdict on the felonious breaking or entering charge, the court cannot accept a verdict of guilty to felonious larceny absent an instruction as to the duty of the jury to fix the value of the property. We hold this case is governed by State v. Curry, 288 N.C. 312, 218 S.E.2d 374 (1975). In that case the defendant was charged with felonious breaking or entering and felonious larceny. The court charged as to aiding and abetting a felonious breaking or entering and aiding and abetting a felonious larceny after a breaking or entering. The jury found the defendant not guilty of breaking or entering but found him guilty of felonious larceny after breaking or entering. Our Supreme Court held that these two verdicts were consistent. It said that the jury could have found that the defendant was not an aider and abettor on the breaking count, but did aid and abet in committing larceny after the principals had broken in the building. We believe this principle governs when the defendant is tried for acting in concert with others. If the jury may so find as to aiding and abetting, we believe they may also consistently find that the defendant did not act in concert to break or enter but did act in concert with others to commit larceny after the breaking or entering.
No error.
HARRY C. MARTIN and HILL, JJ., concur.